TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 23, 2019



                                       NO. 03-19-00209-CV


        Seton Family of Hospitals d/b/a Seton Medical Center Williamson, Appellant

                                                  v.

        Tomaurz White as Administrator of the Estate of Latoya Jones and as Next
       Friend of A.W., A Minor; Gale Machon Jones; and Clarence Jones, Appellees




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on February 25, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.